PER CURIAM:
Rex Plant appeals the district court’s orders granting summary judgment and awarding damages in favor of Ameriquest Mortgage in its efforts to collect payment on a residential mortgage loan. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*348sons stated by the district court. See Ameriquest Mortgage Co. v. Plant, No. 1:05-ev-01653-RDB (D. Md. Feb. 13, 2007, and Mar. 29, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.